UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM JAMES COKE SR.,

                                       Plaintiff,

                           -against-

NEW YORK STATE DEPARTMENT OF
CORRECTIONS & COMMUNITY
SUPERVISION MEDICAL SERVICES
DEPARTMENT; CHIEF MEDICAL OFFICER                                 No. 19-CV-10038 (KMK)
AND DEPUTY COMMISSIONER CARL J.
KOENINGSMAN; MEDICAL DIRECTOR                                              ORDER
ROBERT BENTIVEGNA; MEDICAL
DIRECTOR FREDRICK BERNSTEIN;
PRIMARY CARE PROVIDER YELENA
KORBKOV A; JANE/JOHN DOE "MSP";
MEDICAL SECRETARY CHRISTINE "DOE";
MEDICAL DIRECTOR DEBRA GEER; AND
GRIEVANCE PROGRAM & DIRECTOR,

                                       Defendants.

KENNETH M. KARAS , United States District Judge:

          William James Coke, Sr. , ("Plaintiff'), currently incarcerated in Sing Sing Correctional

Facility, brings this pro se Action alleging that Defendants violated his constitutional rights. By

order dated November 21 , 2019, the Court granted Plaintiff's request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 1

                                         STANDARD OF REVIEW

          The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S .C. § 1915A(a). A court must dismiss a prisoner' s IFP



          1
              Prisoners are not exempt from paying the full filing fee even when they have been
granted   ~~iffliggion to proceed IIW See 1fl U.5.C. § 1915(b)(l).
complaint, or any portion of a complaint, that is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d

Cir. 2007). A court must also dismiss a complaint if the court lacks subject matter jurisdiction.

See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the "strongest [claims] that they suggest," Triestman v. Fed. Bureau of Prisons, 470

F.3d 471 , 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the "special solicitude" in pro se cases, id. at 4 75 (citation omitted), has its limits -

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief "that is plausible on its face. " Bell At!. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is faciall y plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true " [t]hreadbare recitals

of the elements of a cause of action," which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible - not merely possible - that the pleader is

entitled to relief. Id.




                                                   2
                                           DISCUSSION

A.      New York State Department of Corrections & Community Supervision Medical
        Services Department

        " [A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states '

Eleventh Amendment immunity .... " Gollomp v. Spitzer, 568 F.3d 355 , 366 (2d Cir. 2009). The

immunity recognized by the Eleventh Amendment extends beyond the states themselves to state

agents and state instrumentalities that are, effectively, arms of a state." Id. New York has not

waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states ' immunity in enacting 42 U.S .C. § 1983 . See Trotman v. Palisades Interstate Park

Comm 'n, 557 F.2d 35, 40 (2d Cir. 1977).

       Plaintiff's § 1983 claims against the New York State Department of Corrections &

Community Supervision Medical Services Department are therefore barred by the Eleventh

Amendment and are dismissed.

B.     Service on Chief Medical Officer and Deputy Commissioner Carl J. Koeningsman,
       Medical Director Robert Bentivegna, Medical Director Fredrick Bernstein, Primary
       Care Provider Yelena Korbkova, and Medical Director Debra Geer

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S . Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and

serve all process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and Complaint until the Court reviewed the Complaint and ordered that a summons be



                                                 3
issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the Complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,

3 78 F. App 'x 50, 52 (2d Cir. 2010) ("As long as the (plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes ' good cause ' for an extension of time within the meaning of Rule

4(m).").

        To allow Plaintiff to effect service on Defendants Chief Medical Officer and Deputy

Commissioner Carl J. Koeningsman, Medical Director Robert Bentivegna, Medical Director

Fredrick Bernstein, Primary Care Provider Yelena Korbkova, and Medical Director Debra Geer

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S . Marshals

Service Process Receipt and Return form ("USM-285 form") for each of these Defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff's address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Jane/John Doe "MSP," Medical Secretary Christine "Doe," and Grievance Program
        & Director

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the Complaint, Plaintiff supplies

sufficient information to permit the New York State Department of Corrections & Community

Supervision to identify Jane/John Doe "MSP," Medical Secretary Christine "Doe," and

Grievance Program & Director. It is therefore ordered that the New York State Attorney



                                                   4
General, who is the attorney for and agent of the New York State Department of Corrections &

Community Supervision, must ascertain the identity of each John Doe whom Plaintiff seeks to

sue here and the addresses where the defendants may be served. The New York State Attorney

General must provide this information to Plaintiff and the Court within sixty days of the date of

this Order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

original complaint. Once Plaintiff has filed an amended complaint, the Court will screen the

amended complaint and, if necessary, issue an order directing the Clerk of Court to complete the

USM-285 forms with the addresses for the named John Doe Defendants and deliver all

documents necessary to effect service to the U.S . Marshals Service.

D.     Request for Counsel

       Although there is not a constitutional right to counsel in civil cases, the Court has the

authority to appoint counsel for indigent parties. See 28 U.S.C. § 1915(e)(l). Yet, " [b]road

discretion lies with the district judge in deciding whether to appoint counsel pursuant to this

provision." Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). When analyzing whether

appointment of counsel is appropriate, the Court should undertake a two-step inquiry. See

Ferrelli v. River Manor Health Care Ctr. , 323 F.3d 196, 203 (2d Cir. 2003). First, the Court

"' should ... determine whether the indigent' s position seems likely to be of substance. "' Id.

(quoting Hodge , 802 F.2d at 61); see also Johnston v. Maha , 606 F.3d 39, 41 (2d Cir. 2010)

("This Court considers motions for appointment of counsel by asking first whether the claimant

has met a threshold showing of some likelihood of merit." (internal quotation marks omitted)).

In other words, the claim must not be so "highly dubious" that the plaintiff appears to have no

chance of success. Hodge,   861 l'.~d at 60 (~nternal quotation marks omiU~d). In making thig
                                                  5
determination, the Court construes pleadings drafted by prose litigants liberally, and interprets

them to raise the strongest arguments that they suggest. See Triestman v. Fed Bureau of Prisons,

470 F.3d 471,474 (2d Cir. 2006); Sommersett v. City of New York, 679 F. Supp. 2d 468,472

(S.D.N.Y. 2010).

        If the threshold requirement is met, the Court should proceed to consider other prudential

factors such as Plaintiff's

       ability to investigate the crucial facts, whether conflicting evidence implicating the
       need for cross-examination will be the major proof presented [to the fact finder],
       the indigent's ability to present the case, the complexity of the legal issues and any
       special reason ... why appointment of counsel would be more likely to lead to a
       just determination.

Ferrelli, 323 F.3d at 203-04 (quoting Hodge, 802 F.2d at 61-62); see also Garcia v. USICE

(Dep 't of Homeland Sec.), 669 F.3d 91 , 98-99 (2d Cir. 2011) (listing Hodge factors).

       "Additionally, the Second Circuit has interpreted [28 U.S.C. § 1915(e)(l)] to require that

the plaintiff be unable to obtain counsel 'before appointment will even be considered."' Morris

v. Moran, No. 12-CV-7020, 2014 WL 1053658, at *1 (S.D.N.Y. Mar. 14, 2014) (quoting Hodge ,

802 F.2d at 61); see also Justice v. Kuhnapfel, 982 F. Supp. 2d 233,235 (E.D.N.Y. 2013) ("A

plaintiff requesting appointment of counsel must show that she is unable to obtain counsel before

appointment will even be considered." (internal quotation marks omitted); Williams v. Nicholson,

No. 12-CV-8300, 2013 WL 1800215, at *2 (S.D.N.Y. Apr. 22, 2013) ("Where, in a civil action,

an applicant fails to make any effort to engage counsel, appointing counsel for the applicant is

not appropriate and should not even be considered .... ").

       Here, Plaintiff avers that he has written to the Dutchess, Albany, and Westchester County

Attorneys, asking them to represent him and that they have all denied his requests. (See App. for




                                                 6
Appointment of Counsel ("App. ") 2 (Dkt. No. 3).)2 As advised by the Westchester County

Attorney, attorneys for municipalities typically do not represent private individuals "that are not

in any way associated with the County, through employment for example." (Id. at 4.) Plaintiff

also claims he sent materials to the Legal Aid Society and received one response, dated

September 23 , 2019, which does not actually deny Plaintiff's representation but instead only asks

for a family member or friend to provide a copy of the complete case file. (Id. at 5.) This one

response-which cannot be characterized as an outright denial of representation-undermines

Plaintiff's assertion that he is "unable" to locate representation. Morris , 2014 WL 1053658, at

* 1. Plaintiff has not shown that he has "made a reasonably diligent effort to obtain the kind of

attorney who would take his type of case ." Id. at *2 (emphasis added).

       Putting aside whether Plaintiff has sufficiently demonstrated his attempts to obtain

counsel, Plaintiff's request has not satisfied step two of the inquiry regarding prudential factors

without providing the Court further information on why he needs counsel. 3

       Thus far, Plaintiff has not provided the Court with information to demonstrate undue

difficulty pursuing his case without the assistance of counsel. While Plaintiff alleges that

"questions oflaw and fact exist that will require the skills of a trained [a]ttomey," (App. 1),

including medical evidence pertaining to alleged injuries and neglectful medical care, a "lack of

legal knowledge, without more, does not provide sufficient basis to appoint counsel," Tramun v.

Ocasio DDS, No. l l-CV-6061 , 2012 WL 1142452, at * 1 (S.D.N. Y. Apr. 4, 2012); see also West

v. Brickman, No. 07-CV-7260, at *2 (S.D.N.Y. Aug. 6, 2008) (noting that a " lack of knowledge


       2For ease ofreference, the Court cites to the ECF-stamped page numbers at the top right-
hand comer of Plaintiff's Application for Appointment of Counsel (the "Application").
       3  For the purposes of the instant request, the Court construes Plaintiff's Complaint
liberally and assumes it has "some likelihood of merit" such that it satisfies the threshold
requiremettt ut\der J-!tJdgB. Johnston, 606 Ji'Jd at 41 (quotlltion mark5 omiUud).


                                                  7
in civil law" does not justify a request for counsel (alteration omitted)). Plaintiff has "not

indicated .. . what additional facts ... could be gathered and investigated only through the aid of

counsel [which] might be crucial to [Plaintiff's] ability to substantiate his claim[ s]." Guzman,

No. 98-CV-2865, 1999 WL 199068, at *1 (S.D.N.Y. Apr. 9, 1999).

        Moreover, Plaintiff's claims "are not so complex or unique that a person of Plaintiff's

intelligence would be unable to handle them at this stage." Mena v. City ofN. Y , No. l 2-CV-28,

2013 WL 1165554, at *2 (S .D.N.Y. Mar. 19, 2013 ). Plaintiff's Complaint, which alleges injuries

caused by inadequate medical treatments, "articulates a clear and concise statement of the facts,

demonstrating his ability to present his case." Samet v. Dodrill, No. 05-CV-8795 , 2006 WL

278176, at *2 (S.D.N. Y. Feb. 3, 2006). Even if a medical expert would eventually be useful in

prosecuting this case, this alone does not merit appointed counsel because such representation

would not necessarily include access to a medical expert. See Wright v. Condit, No. 13-CV-2849,

2015 WL 127866, at *2 (S.D.N.Y. Jan. 7, 2015) (holding that appointed counsel has no

obligation to pay for an expert witness and that plaintiff would be able to sufficiently present his

case by calling "the doctors who treated him to the witness stand"); Brown v. Austin, No. 05-CV-

9443. 2007 WL 2005618, at *2 (S .D.N.Y. Jul. 10, 2007) (holding in part that the question of

adequate medical attention was not "so complex" as to require appointed counsel).

       Although Plaintiff's "incarceration obviously presents an obstacle for his prosecution of

the case," Samet, 2006 WL 278176, at *2, Plaintiff's claim is largely based on the retelling of

events that occurred in his presence, and "do[es] not appear to require outside investigation,"

Person v. Ercole, No. 08-CV-7532, 2009 WL 855758, at *2 (S .D.N.Y. Mar. 26, 2009); cf

Hendricks v. Coughlin, 114 F.3d 390, 394 (2d Cir. 1997) (granting a plaintiff's motion for

appointment of counsel in part due to plaintiff's incarceration, which "severely limit[ ed] his




                                                  8
ability to investigate and present the crucial facts in what appear[ ed] to be a fact-intensive case").

While Plaintiff may need to cross-examine witnesses, should the case proceed to trial, "this

factor, alone, is not sufficient to warrant appointing counsel." Worthy v. City ofN. Y Parks &

Recreation, No. 10-CV-6368, 2011 WL 1044242, at *2 (S.D.N.Y. Feb. 28, 2011 ). Nor do

Plaintiff's statements about his inability to concentrate, his back impairment, or his struggles

with depression merit appointment of counsel at this time. See Perez v. County of Monroe , No.

10-CV-6216, 2012 WL 40524 70, at * 1-2 (W.D.N. Y. Sept. 13, 2012) (denying without prejudice

request for pro bono counsel where the plaintiff alleged that he suffered from mental health

disabilities, including "bipolar, depression[,] and anxiety" and had "short and long term memory

problems" (quotation marks omitted)); Bell v. Harris , No. 02-CV-1710, 2002 WL 31548719, at*

1 (S.D.N.Y. Nov. 14, 2002) (similar).

        Although the Court holds submissions from pro se parties "to less stringent standards

than formal pleadings drafted by lawyers" and provides such solicitude as "a function of their

necessary inexpertness in the law," Hayes v. Dep 't of Educ., 20 F. Supp. 3d 438, 446 (S.D.N.Y.

2014) (quotation marks omitted), Plaintiff has not provided the Court with sufficient grounds to

determine that appointment of counsel would be more likely to lead to a just determination in

this case.

        For the reasons stated above, Plaintiff's request for assignment of counsel is denied

without prejudice. If circumstances change materially, Plaintiff may renew this request.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.




                                                  9
         The Court dismisses Plaintiff's claims against the New York State Department of

Corrections & Community Supervision Medical Services Department. See 28 U.S.C.

§ 1915(e)(2)(B)(iii).

         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Chief Medical Officer and Deputy Commissioner Carl J.

Koeningsman, Medical Director Robert Bentivegna, Medical Director Fredrick Bernstein,

Primary Care Provider Yelena Korbkova, and Medical Director Debra Geer, and deliver all

documents necessary to effect service to the U.S. Marshals Service.

         The Clerk of Court is directed to mail a copy of this Order and the Complaint to the New

York State Attorney General at: 28 Liberty Street, New York, NY 10005.

         Plaintiff's request for counsel is denied without prejudice to renewal at a later date. The

Clerk is instructed to terminate the pending Application. (Dkt. No. 3 .)

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     Decembe~ , 2019
           White Plains, New York




                                                  10
             DEFENDANTS AND SERVICE ADDRESSES


1.   Chief Medical Officer and Deputy Commissioner Carl J. Koeningsman
     Harriman State Campus
     1220 Washington Avenue
     Albany, NY 12226

2.   Medical Director Robert Bentivegna
     Green Haven Correctional Facility
     594 Rt. 216
     Stormville, New York 12582-0010

3.   Medical Director Fredrick Bernstein
     Green Haven Correctional Facility
     594 Rt. 216
     Stormville, New York 12582-0010

4.   Primary Care Provider Yelena Korbkova
     Green Haven Correctional Facility
     594Rt.216
     Stormville, New York 12582-0010

5.   Medical Director Debra Geer
     Auburn Correctional Facility
     135 State Street
     Auburn, New York 13024-9000
